Judgments reversed and indictment dismissed upon the ground that the evidence was not sufficient to establish the guilt of defendants beyond a reasonable doubt. (People v. Lindsey, 12 N Y 2d 958, affg. 16 A D 2d 805.)
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Bergan and Breitel. Judges Scileppi and Keating dissent and vote to affirm upon the ground that there was sufficient evidence upon which the jury could find that both defendants were sellers of narcotics rather than purchasers or agents for the police.